JUDGMENT
WILLIAM T. THURMAN, Bankruptcy Judge.
Based upon the Court’s MEMORANDUM DECISION GRANTING JUDGMENT IN FAVOR OF PLAINTIFF, dated June 3, 2005, and good cause appearing, the Court orders as follows:
1. Plaintiffs claim against Defendant is hereby determined to be NON-DIS-CHARGEABLE.
2. Plaintiff shall have and recover $992,086 principal; plus pre-judgment interest on the principal amount at the rate of 10% per an-num, commencing July 1, 1998, for total prejudgment interest through June 15, 2005 of $690,926.73; plus discovery sanctions of $5,066.00; for a total money judgment against Defendant of One Million, Six Hundred Eighty-Three Thousand Twelve Dollars and Seventy-Three cents ($1,683,012.73).
3.Plaintiff is awarded his costs of suit pursuant to Bankruptcy Rule 7054.